

116 S1736 IS: Job Corps Protection Act
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1736IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Tester (for himself, Mr. Boozman, Mr. Merkley, Mr. Warner, Mr. Kaine, Ms. Cantwell, Mr. Wyden, Mr. Daines, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo prohibit the transfer of operations and closure of Forest Service Job Corps Civilian
 Conservation Centers.1.Short titleThis Act may be cited as the Job Corps Protection Act.2.Forest Service Job Corps Civilian Conservation Centers(a)Prohibition on transfer of functionsNotwithstanding any other provision of law (including regulations), the Secretary of Agriculture and the Secretary of Labor—(1)shall not transfer the function of any Forest Service Job Corps Civilian Conservation Center to the Department of Labor; and(2)shall ensure that each Forest Service Job Corps Civilian Conservation Center is wholly operated solely by the Secretary of Agriculture.(b)Closure of CentersNone of the funds appropriated to the Department of Agriculture or the Department of Labor for fiscal year 2019 or 2020 shall be used to close any Forest Service Job Corps Civilian Conservation Center.